Justice PLEICONES.
I concur in the result reached by the majority in this case. I write separately because, as the majority notes, I do not believe Gopal II5 wrought any change in the law which requires a prospective/retrospective analysis.
Further, while I agree with the dissent that, “... the law does not impose upon a business owner a duty to provide a security guard,” I do not read the majority opinion to require that measure in this or any case.
The duty as correctly pointed out by both the majority and the dissent is one of reasonable care to protect invitees from unreasonable risk of harm. Whether the jury would have valued Clark’s opinion that a security guard was required in this case in order to fulfill that duty poses questions of credibility and fact.

. Bass v. Gopal, Inc., 395 S.C. 129, 716 S.E.2d 910 (2011).